Citation Nr: 0841436	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1959 to 
August 1961.  He died in June 1996.  The appellant is the 
veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision.


FINDING OF FACT

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was most recently denied 
by a September 2001 rating decision; the evidence submitted 
since September 2001 raises a reasonable possibility of 
substantiating the appellant's claim.


CONCLUSION OF LAW

New and material evidence has been submitted and the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  New and Material Evidence

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was denied by the Board 
in November 1997, and her request to reopen the claim was 
later denied by a September 2001 rating decision, which the 
appellant did not appeal.  As such, the denial of her claim 
is final.  However, a previously denied claim may be reopened 
by the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The veteran's death certificate lists the causes of his death 
as complications of renal failure and chronic obstructive 
pulmonary disease (COPD).  The death certificate also 
indicates that arteriosclerotic heart disease and 
degenerative arthritis were significant conditions that 
contributed to the veteran's death but which did not result 
in the underlying cause of death.

At the time the appellant's claim was denied in September 
2001, the evidence of record consisted of service treatment 
records, private treatment records, and VA treatment records.  
The Board's denial was premised on the fact that the 
veteran's COPD was not related to his time in service.  

Since the appellant's claim became final, service connection 
was granted for a left knee disability and for a right hip 
disability for accrued benefits purposes, both as secondary 
to the veteran's service connected right knee.  

Based on these newly service-connected disabilities, the 
appellant advanced a new theory of entitlement to service 
connection for the cause of the veteran's death, alleging 
that his death was a direct result of injuries sustained from 
falls when his service connected knees gave way.  
Specifically, the appellant alleges that two separate falls 
in 1995, in which the veteran fractured his hip and back, 
caused his multiple other health illnesses and conditions to 
deteriorate more rapidly, culminating in his death; and 
therefore they should be considered to be contributing causes 
of the veteran's death.  

In support of her claim, the appellant submitted a letter 
from Dr. Joshi dated in September 1996.  Dr. Joshi indicated 
that the veteran had been under his care for the three years 
preceding the veteran's death for treatment of kidney failure 
and hypertension.  It was noted that the veteran also had 
complications from diabetes, emphysema, and congestive heart 
failure.  Dr. Joshi stated that the veteran had fallen in 
March 1995, fracturing his hip, and had fallen in June 1995, 
fracturing his spine; and Dr. Joshi opined that because of 
these falls and fractures the veteran's medical condition 
deteriorated rapidly, as the veteran developed pneumonia and 
subsequently congestive heart failure.  Dr. Joshi indicated 
that the veteran had to be hospitalized because of these 
complications and ultimately succumbed to the complications. 

Several disabilities have been service connected since the 
appellant's claim was last denied, and her theory of 
entitlement is in part based on these newly service connected 
conditions.  Additionally, Dr. Joshi suggested that there 
might be a link between the veteran's falls and his death, 
and the credibility of the evidence added to the record is to 
be presumed for the limited purpose of determining whether a 
case should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  As such, the Board concludes that the 
evidence is new in that it had not previously been 
considered; and it is material in that it raises a reasonable 
possibility of substantiating the appellant's claim.  
Therefore, the appellant's claim is reopened.




ORDER

New and material evidence having been presented, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is reopened.


REMAND

The veteran's death certificate lists the causes of his death 
as complications of renal failure and COPD.  The death 
certificate also indicates that arteriosclerotic heart 
disease and degenerative arthritis were significant 
conditions that contributed to the veteran's death but which 
did not result in the underlying cause of death.

The veteran was service connected for internal derangement of 
his right knee with traumatic arthritis, and for a fractured 
right hip and arthritis in the left knee, which were both 
found to be secondary to his right knee disability.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  Although there are primary causes of death that by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.
 
The evidence demonstrates that the veteran fell twice in 
1995, fracturing his right hip in March 1995 and fracturing 
his back in June 1995.  Both fractures required surgery.  The 
veteran was discharged home in July 1995 in stable condition 
after recovering following spinal fusion surgery.

The appellant believes that the injuries from the falls 
essentially weakened the veteran to such a degree that all of 
his non-service-connected ailments and illnesses deteriorated 
more rapidly, thereby resulting in the veteran's death.

In September 1996, Dr. Joshi indicated that the veteran had 
been under his care for the three years preceding the 
veteran's death for treatment of kidney failure and 
hypertension.  He stated that the veteran had complications 
from diabetes and emphysema and he also had congestive heart 
failure.  Dr. Joshi noted that the veteran had fallen in 
March 1995 and fractured his hip, and had fallen in June 1995 
fracturing his spine; and Dr. Joshi opined that because of 
these falls and fractures the veteran's medical condition 
deteriorate rapidly, as the veteran developed pneumonia and 
subsequently congestive heart failure.  Dr. Joshi indicated 
that the veteran had to be hospitalized because of these 
complications and ultimately succumbed to the complications. 

This opinion suggests that there may be a link between the 
veteran's falls and his subsequent death a year later; but 
its language is too vague from which to conclude that it was 
as likely as not that a service connected disability 
contributed substantially and materially to the veteran's 
death.  As such, further medical opinion is needed.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006)
  
It is also unclear whether all of the records surrounding the 
veteran's death have been obtained.  Individual records from 
Dr. Roberts, governing treatment from December 1995 to June 
1996, are of record.  However, the veteran's death 
certificate indicates that he died at the Southeastern 
Alabama Medical Center, and it does not appear that such 
records have been obtained (although treatment records from 
Southeastern Alabama Medical Center from 1995 are of record).  
These records should therefore be sought.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records from 
Southeastern Alabama Medical Center from 
1996. 

2.  Obtain a medical opinion of record 
that addresses the cause of the veteran's 
death.  The examiner should be provided 
with the veteran's claims file and should 
fully review it.  Any opinion should be 
supported by a complete rationale.  The 
examiner should determine whether it is as 
likely as not (50 percent or greater) that 
any consequences of the veteran's 1995 
falls in which he fractured his right hip 
and thoracic spine contributed 
substantially and materially to the 
veteran's death in June 1996, due to renal 
failure and COPD.  The examiner should 
specifically address Dr. Joshi's letter 
from September 1996.

3.  The RO should then re-adjudicate the 
appellant's claim.  If any benefit sought 
on appeal remains denied, the appellant 
and her representative should be furnished 
a supplement statement of the case and be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


